         Case 1:20-cv-11311-ADB Document 11 Filed 07/13/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


COMMONWEALTH OF MASSACHUSETTS,
STATE OF COLORADO, STATE OF
CONNECTICUT, STATE OF DELAWARE,
DISTRICT OF COLUMBIA, STATE OF                     Civil Action No. 1:20-cv-11311
ILLINOIS, STATE OF MARYLAND, STATE
OF MICHIGAN, STATE OF MINNESOTA,
STATE OF NEVADA, STATE OF NEW
JERSEY, STATE OF NEW MEXICO, STATE
OF OREGON, COMMONWEALTH OF
PENNSYLVANIA, STATE OF RHODE
ISLAND, STATE OF VERMONT,
COMMONWEALTH OF VIRGINIA, and
STATE OF WISCONSIN,

              Plaintiffs,

                        v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; CHAD F. WOLF, in
his official capacity as Acting Secretary of
Homeland Security; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; and MATTHEW
T. ALBENCE, in his official capacity as Acting
Director of U.S. Immigration and Customs
Enforcement,

       Defendants.


                                NOTICE OF APPEARANCE

       Pursuant to Local Rule 83.5.2(a), notice is hereby given of my appearance as counsel for

Plaintiff Commonwealth of Massachusetts in the above-captioned action.
         Case 1:20-cv-11311-ADB Document 11 Filed 07/13/20 Page 2 of 2



                                            Respectfully submitted,

                                            MAURA HEALEY
                                            ATTORNEY GENERAL

                                            /s/ Abrisham Eshghi
                                            Abrisham Eshghi, BBO# 703020
                                            Assistant Attorney General
                                            Civil Rights Division
                                            One Ashburton Place, 20th Floor
                                            Boston, MA 02108
                                            (617) 963-2292
Date: July 13, 2020                         abrisham.eshghi@mass.gov




                                 CERTIFICATE OF SERVICE

       I, Abrisham Eshghi, Assistant Attorney General, hereby certify that I have this day, July
13, 2020, served the foregoing Notice of Appearance upon all parties by electronically filing to
all ECF registered parties and by certified mail to all unregistered parties.

                                            /s/ Abrisham Eshghi
                                            Abrisham Eshghi, BBO# 703020
